UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 00-4106
ROBERT EUGENE ALEXANDER,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
     for the Southern District of West Virginia, at Huntington.
                Robert C. Chambers, District Judge.
                             (CR-99-15)

                  Submitted: November 30, 2000

                      Decided: December 18, 2001

      Before WIDENER and TRAXLER, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Lawrence J. Lewis, FLESHER & LEWIS, Huntington, West Virginia,
for Appellant. Rebecca A. Betts, United States Attorney, Ray M.
Shepard, Assistant United States Attorney, Charleston, West Virginia,
for Appellee.
2                    UNITED STATES v. ALEXANDER
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Robert Eugene Alexander pled guilty to conspiracy to distribute
and possess with intent to distribute cocaine and cocaine base, in vio-
lation of 21 U.S.C. § 846 (1994). The district court imposed a forty-
six-month term of imprisonment and four-year term of supervised
release. Alexander originally filed a brief in accordance with Anders
v. California, 386 U.S. 738 (1967), and noted that there were no meri-
torious issues on appeal. The court directed the parties to file supple-
mental briefs to discuss the validity of Alexander’s guilty plea in light
of Apprendi v. New Jersey, 530 U.S. 466 (2000). Appellant’s counsel
filed the supplemental brief and stated that, in light of Apprendi, an
arguable issue exists and therefore the Anders brief is moot.

   In Apprendi the Supreme Court held that, other than a prior convic-
tion, any fact that increases the penalty for a crime beyond the pre-
scribed statutory maximum must be charged in the indictment,
submitted to a jury, and proved beyond a reasonable doubt. Id. at 490.
Alexander stipulated that he was responsible for a drug amount in the
range of five to forty grams of cocaine base, and thus subject to a sen-
tence of five to forty years under 21 U.S.C.A. § 841(b)(1)(B) (West
Supp. 2000). Section 841(b)(1)(B) provides for a forty-year statutory
maximum sentence and a minimum of four years of supervised
release for an offense involving five grams or more of crack cocaine.
In contrast, 21 U.S.C.A. § 841(b)(1)(C) (West Supp. 2000) provides
the penalties for offenses involving any lesser amounts of crack
cocaine: a twenty-year maximum imprisonment term and a minimum
of three years supervised release.

   Alexander argues in his supplemental brief that he might not have
pled guilty if he had known that the Government had to prove drug
quantities beyond a reasonable doubt. The Government responded in
its supplemental brief that imposition of the forty-six-month sentence
                    UNITED STATES v. ALEXANDER                      3
does not amount to plain error and that the four-year term of super-
vised release should not be noticed as plain error.

   We have considered the effect of Alexander’s sentence under the
rule announced in Apprendi, and find no error. Alexander’s terms of
imprisonment and supervised release do not exceed the statutory max-
imums set out in 21 U.S.C.A. § 841(b)(1)(C). See United States v.
Promise, 255 F.3d 150, 156-57, 160, 161 (4th Cir. 2001), petition for
cert. filed, Sept. 20, 2001 (No. 01-6398); United States v. Pratt, 239
F.3d 640, 647 & n.4 (4th Cir. 2001).

   We therefore affirm the judgment. We grant Alexander’s counsel’s
motion to withdraw as counsel of record. We dispense with oral argu-
ment because the facts and legal contentions are adequately presented
in the materials before the court and argument would not aid the deci-
sional process.

                                                         AFFIRMED